In the 364 days since I last had 
the honour to address this Assembly, the world has 
changed dramatically. We have seen a profound change 
in the global security situation. We see unprecedented 
threats to peace and security in post-Second World War 
Europe and the world, while terrorism, climate change, 
human rights violations and the spread of the Ebola 
virus continue to be global challenges.

We need a concerted effort to achieve peace and 
stability in Europe and the Middle East, and to restore 
the credibility of international law. No circumstances 
can ever justify terrorism in any form. By signing 
United Nations anti-terrorism conventions States have 
promised to prevent and investigate terrorist crimes as 
well as to refrain from supporting or tacitly tolerating 
those crimes.

The Islamic State of Iraq and the Levant (ISIL) 
poses a serious threat to the people of Iraq and Syria 
as well as the broader Middle East. This terrorist 
organization executes prisoners, kills civilians and 
commits genocidal acts against religious and national 
minorities. Its brutality, barbarous crimes and extreme 
ideology threaten all of humanity. It challenges the 
universal human values enshrined in United Nations 
documents. We must stop the terrorists. Estonia 
commends all global efforts to fight the ISIL and other 
terrorist organizations and stands ready to contribute 
to those efforts. I should like to welcome the adoption 
today of Security Council resolution 2178 (2014), on 
foreign terrorist fighters.

A quarter of a century ago in the annus mirabilis 
1989, Europe and the democratic world celebrated an 
historical sea change. The Berlin Wall fell. The Cold 
War that had divided the world into hostile camps for 
half a century ended. This year we should celebrate an 
anniversary of the triumph of freedom and democracy. 
Instead, 2014 has turned out to be a year when the 
international order as we have known it since the 
cold war, has been violated and put in doubt. Cynical 
geopolitics in international relations has once again 
come to the fore. The international agreements upon 
which the stability of the post-Second World War 
security architecture relied, have been compromised.

Let me recall what we have collectively agreed 
upon. The Charter of the United Nations of 1945 
declares:

“All Members shall refrain in their international 
relations from the threat or use of force against the 
territorial integrity or political independence of 
any state”.
In the Helsinki Final Act of 1975, all trans-Atlantic 
countries agreed not to use force to change borders 
or challenge the political independence of any State. 
States agreed to regard one another’s frontiers as 
inviolable; to refrain from making each other’s territory 
the object of military organized occupation. No such 
occupation or acquisition would be recognized as legal. 
In the 1990 Conference on Security and Cooperation in 
Europe (CSCE) Charter of Paris for a New Europe, all 
signatories, from Vancouver to Vladivostok, agreed to 
“fully recognize the freedom of States to choose their 
own security arrangements”.
By annexing Crimea and invading Eastern 
Ukraine, one of the signatories has violated all of these 
agreements. Thus, we find ourselves in a completely 
new and unforeseen security environment. We must 
enforce the fundamental agreements upon which our 
peace and security rely.

The Ukrainian crisis is not solely a conflict 
between two countries. It is not even solely a European 
issue. If instead of agreements and laws raw brute force 
will apply in international relations; if changing State 
borders by force will become an accepted norm, then the 
stability of the whole world is threatened. As President 
Obama said this morning, “This is a vision of the world 
in which might makes right” (A/69/PV.6, p. 11). And he 
added, “We believe that right makes might” (ibid.). So 
does Estonia. We believe that too.



Such developments must be firmly condemned. 
The international community cannot leave Crimea as 
it is now. We cannot accept frozen conflicts created for 
geopolitical ends. Referendums that are in agreement 
with international law cannot be arranged in two weeks in 
the presence of foreign armed forces. The results of such 
referendums cannot be considered valid. Independence, 
sovereignty and territorial integrity must remain the 
fundamental rights of States and nations. That includes 
their right to direct their own future and to choose their 
allies, as stated in the CSCE Paris Charter. Such free 
choices by sovereign nations cannot be accepted as an 
excuse for aggression. However, it was not Ukraine’s 
wish even to choose its security arrangements that was 
used as justification for aggression. Its mere desire to 
enhance trade and political relations with the European 
Union, which is not a security arrangement, led to the 
country’s dismemberment.

What can we do, then, to restore the validity of 
international agreements? There were warning signs 
of current events in Ukraine earlier. Alarm bells rang 
already six years ago in Georgia, but few bothered to 
hear the wake-up call. We must take, therefore, conflict 
prevention more seriously. We must support States in 
their choice of democracy, the rule of law and human 
rights and decisions that follow from that. These recent 
developments force us seriously to reconsider the role 
of the United Nations. How can one of the fundamental 
goals of the United Nations, global peace and security, 
be promoted when basic international agreements are 
ignored, State borders are changed, and territories are 
annexed through force?

We cannot ignore that the Security Council has been 
paralysed as international justice has been manipulated 
and multiple crises have escalated. The Security Council 
needs to be reformed. Its work methods and principles 
must be revised, with special attention on the openness, 
accountability and transparency of its processes. The 
permanent members of the Security Council bear 
enormous responsibility in guaranteeing international 
peace. No permanent member should abuse the veto to 
circumvent the principles of the United Nations Charter.

Human rights remain the most cherished of values 
of the United Nations. Unfortunately, respect for 
human rights can still not be assumed to be the norm. 
We cannot accept arguments that for some countries 
human rights do not apply for cultural reasons. Human 
rights, as stated in the Universal Declaration, are 
universal, inalienable and inviolable. They are based 
on the humanity and dignity of each and every person.

No peace or justice, stability or security can 
be guaranteed unless the basic rights of all human 
beings are respected and protected in every country 
by all Governments. We must, moreover, pay special 
attention to the rights of the most vulnerable groups. 
Women’s rights must be protected everywhere. It is 
crucial that empowering women and action against 
gender-based violence be implemented in accordance 
with Security Council resolution 1325 (2000). We must 
respect the rights of children and minorities, as well as 
those of indigenous people. We must care for people 
with special needs.

Free speech remains a crucial right. Some States 
have made efforts to stop the free flow of information 
on the Internet and to divide cyberspace along State 
borders. This we must avoid. The Internet must remain 
a universal platform for the uninhibited exchange of 
information. Estonia is proud to be a founding member 
of the Freedom Online Coalition, a community of 23 
nations committed to promoting free speech online, and 
the multi-stakeholder model of a free and open Internet. 
It is a global initiative that brings together Governments, 
non-governmental organizations, entrepreneurs and 
think tanks.

In April, the Freedom Online Coalition gathered in 
our capital and issued the Tallinn Agenda, a statement 
expressing our strongly shared conviction that all people 
are entitled to the same rights and freedoms, online as 
well as offline. This is not a lifestyle question. The 
Internet is a driver of economic growth and a key tool 
for development. Since the 1990s it has blossomed into a 
global network of nearly three billion users. Most of the 
next billion Internet users will come from developing 
countries. The United Nations post-2015 development 
agenda should recognize the importance of new 
technologies and e-services as a major contribution to 
the security and prosperity of the world. As we grow 
more dependent on digital services in our daily lives, 
we become more vulnerable to cyberattacks. Cyber 
security is essential, not just for protecting rights, 
but also for economic prosperity. Cyberattacks can 
paralyse crucial services or infrastructure. They can 
cause enormous economic damage. Limiting access to, 
or censoring the contents of the Internet, however, is 
not the answer to cyber insecurity.



Achieving sustainable development is essential in 
order to tackle some of the challenges we face. Even 
in the current fragile security environment, we must 
take care of the future of the planet and work towards 
a world where everyone can live a dignified life, 
free from poverty, violence and exclusion. In today’s 
interdependent world, this is hard to achieve without 
peace and stability.

The world today also faces the outbreak of a 
deadly virus. This is no longer a local concern of a 
few countries. Ebola has become an international 
public health emergency. Despite efforts already made 
by Governments and international organizations the 
outbreak races ahead. We support the efforts of the 
Global Ebola Response Coalition tasked to contain and 
stop the spread of the virus.

Climate change is already an existential threat 
to some countries. It has a dramatic impact on their 
living conditions and their security. The small island 
developing States are most vulnerable. If we do not act 
soon enough other countries will be threatened as well. 
We must see this problem globally, not just from the 
perspective of short-term national or economic interest.

The risks of conflict, violence, insecurity, financial 
and economic collapse, climate change, lack of resources 
and natural disasters are inextricably intertwined and 
need to be addressed comprehensively. The new post-
2015 development agenda must be truly universal. 
Sustainable development goals are best addressed 
together. Progress in these fields will be guaranteed by 
good governance, transparency of decision-making and 
low corruption. Effective and accountable institutions 
are powerful enablers of sustainable development, and 
modern digital technology helps us to create them. In 
Estonia, we have developed an e-governance system 
that increases transparency and limits corruption. 
We have been sharing the system with all interested 
partners and we continue to be willing to do so.

Since 8 May 1945, we have believed that we had 
been freed of certain ideological demons for good. Yet 
today we see the return of long-discredited ideas dating 
back to 1938. The existence of co-ethnics abroad has 
been used as a justification to annex territory. This is in 
2014, not in 1938. So, too, we have seen a return to the 
ideologies of hatred, lies and propaganda. We must be 
clear in condemning extreme nationalism, homophobia, 
xenophobia and religious extremism. We need to recall 
and reaffirm the values that the United Nations was 
created to protect. The United Nations, a unique global 
instrument of security and peace, must succeed where 
the League of Nations once failed.

Let us not forget that 75 years ago, on 23 August 
1939, a pact was signed between Hitler’s Germany 
and Stalin’s Union of Soviet Socialist Republics to 
divide Eastern Europe into their spheres of influence. 
A week later, on 1 September, Hitler attacked Poland. 
On 17 September, two and a half weeks later, Hitler’s 
erstwhile ally, the Soviet Union, also attacked Poland, 
and the Second World War had begun.

The date of 31 August this year marked 20 years 
since the occupation forces left Estonia — troops that 
were there as a result of that same Stalin-Hitler pact. Yet 
just a few days later on 5 September, an Estonian police 
officer was abducted by foreign security services on 
Estonian territory and taken by force to Moscow, where 
he is still being held in the infamous Lefortovo prison.

We cannot allow anyone ever to divide countries 
into spheres of influence. The community of nations is 
only secure when its smallest members can feel secure. 
We cannot and will not accept threats and intimidation 
in twenty-first century international relations. We 
cannot have peace, security or prosperity in Europe, or 
in the world, unless we again find a way to enforce and 
revalidate the agreements that we have all signed and 
are parties to.
